DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 02/16/2021 in view of remarks filed on 12/16/2020.
Claims 1, 4, 21, and 27 are amended.
Claims 8, 10, 13-20 are previously cancelled.
Claims 1-7, 9, 11, 12, and 21-28 are rejected.
Claims 1-7, 9, 11, 12, and 21-28 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Drawings
	The Drawings filed on 07/06/2016 are acceptable for examination purposes.

Specification
	The Specification filed on 07/06/2016 is acceptable for examination purposes.

Response to Arguments
In reference to rejections under 35 USC § 112
Applicant asserts that support can be found in ¶ [0035] and ¶ [0037].
Examiner respectfully disagrees. Examiner notes that the prior art made of record is silent about the following limitations: “a cost related to a type of use of the equipment, an input speed of the equipment, a tempo of the equipment, and response time while operating on the site” and “an overall contribution to productivity and site output of the equipment as related to the cost”.
Examiner notes that applicant asserted support can be found in at least ¶ [0035] and ¶ [0037]. However, examiner respectfully disagrees, examiner notes that ¶ [0030] does mention the cost of the equipment but this is not in relation to “type of use of the equipment, an input speed of the equipment, a tempo of the equipment, and response time while operating on the site”; and ¶ [0030] does mention the overall contribution to productivity and site output but this is not in relation to “cost”. 
In reference to ¶ [0035] examiner notes that it discloses optimizing productivity vs risk “optimize overall site performance and risk according to the actions for the users to take (e.g., what, when, and how to do an action for each user of each equipment on the site to optimize the concert actions of the site)”; ¶ [0035] is silent about “a cost related to a type of use of the equipment, an input speed of the equipment, a tempo of the equipment, and response time while operating on the site” and “an overall contribution to productivity and site output of the equipment as related to the cost”. Examiner notes that ¶ [0035] only discloses the actions of the users in relation to performance and risk.
In reference to ¶ [0037] examiner notes that it discloses an example in which a system manager can input a desired tolerance level of risk and the system manages the risk, and it discloses and example 
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11, 12, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
In reference to claims 1, 21, and 27. The claims recite the limitations: “a cost of the equipment related to a type of use of the equipment, an input speed of the equipment, a tempo of the equipment, and response time while operating on the site” and “an overall contribution to productivity and site output of the equipment as related to the cost of the equipment”. Examiner notes that applicant asserted support can be found in at least ¶ [0029]-[0031]. However, examiner respectfully disagrees, ¶ [0030] does mention the cost of the equipment but this is not in relation to “type of use of the equipment, an input speed of the equipment, a tempo of the equipment, and response time while operating on the site”; and ¶ [0030] does mention the overall contribution to productivity and site output but this is not in relation to “the cost of the equipment”. 
In reference to dependent claims 2-7, 9, 11, 12, 22-26, and 28. Claims 2-7, 9, 11, 12, 22-26, and 28 do not cure the deficiencies noted in the rejection of independent claims 1, 21, and 27. Therefore, these claims are rejected under the same rationale as claims 1, 21, and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126